In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 15-441V
                                       Filed: April 7, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
HERBERT MORGAN,               *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Tetanus-Diptheria-acellular
                              *                               Pertussis; Measles-Mumps-Rubella;
SECRETARY OF HEALTH           *                               Hepatitis A; Erythema Multiforme
AND HUMAN SERVICES,           *                               Major; Multi-Organ Failure;
                              *                               Cardiomyopathy; Ischemic Optic
          Respondent.         *                               Neuropathy with Permanent
                              *                               Blindness.
* * * * * * * * * * * * * * * *

Elizabeth M. Muldowney, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On May 1, 2015, Herbert Morgan (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving Tetanus-Diptheria-acellular Pertussis (“TDaP”), Measles-Mumps-
Rubella (“MMR”), and/or a Hepatitis A vaccinations on May 15, 2012, he suffered erythema
multiforme major, multi-organ failure, cardiomyopathy, and ischemic optic neuropathy with
permanent blindness. Stipulation ¶ 2, 4, filed Apr. 4, 2016. Further, petitioner alleged that he


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
experienced residual effects of his injuries for more than six months. Id. at ¶ 4.

        On April 4, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the TDaP, MMR, and/or Hep A
vaccinations caused petitioner’s erythema multiforme major, multi-organ failure, cardiomyopathy,
and ischemic optic neuropathy with permanent blindness. Id. at ¶ 6. Respondent further denies that
the vaccines caused petitioner any other injury or his current condition. Id. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the terms
set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $241,768.00, in the form of a check payable to petitioner, Herbert
       Morgan. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2